 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDboth the avionics and rockets divisions.There is no basis, therefore,for establishing the separate bargaining units for the technicians, ascontended. by the Employer and the Association.'We find that asingle unit of all the technicians is appropriate, consistent with thescope of the existing units.Accordingly, we find that the following employees at the Employer'sNiagara Frontier facilities (Erie and Niagara counties in the Stateof New York) constitute an appropriate unit for the purposes ofcollective bargaining within Section 9 (b) of the Act :All technical employees in the avionics and rockets divisions of theEmployer, but excluding all other employees, office clerical employees,guards, professional employees, and supervisors' as defined in the Act.[Text of Direction of Election omitted from publication.]5It is well established that the Board will find inappropriate a technical unit whichdoes not comprise all the Employer's technical employees.SeeWestinghouse Air BrakeCompany, Union Switch&Signal Divtision,119 NLRB 1391;The Monarch Machine ToolCo., 98 NLRB 1243.7 Subsequent to the filing of the petition 24 technicians received promotions as a re-sult of an organizational change by the Employer. The Employer'switnesses testifiedthat these 24 individuals effectively recommend the hiring and discharge, and responsiblydirect the work of, the employees under their supervisionAs there is no evidence to thecontrary,we shall exclude them from the unit as supervisorsStein-Way Clothing Company, Inc.andUnited Textile Workersof America,AFL-CIO.Case No. 10-CA-4528.April 19, 1961DECISION AND ORDEROn January 10, 1961, Trial Examiner Eugene E. Dixon issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action as set forth in the copy of the Intermedi-ate Report attached hereto.Thereafter, the Respondent filed excep-tions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in this caseand hereby adopts the findings, conclusions,' and recommendations ofthe Trial Examiner except as modified below.2iMember Rodgers would not rely on the Trial Examiner's inference that because of thesmall size of its plant the Respondent knew or suspected that Agnes Garland was engagingin union activity.a The Respondent has excepted,inter alia,to the Trial Examiner's recommended remedyawarding reinstatement and backpay to Agnes Garland.The record reveals that a few,131 NLRB No. 27. STEIN-WAY CLOTHING COMPANY, INC.ORDER133Upon the entire record in this case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor Relations Boardhereby orders that Stein-Way Clothing Company, Inc., Johnson City,Tennessee, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in and activities on behalf of UnitedTextileWorkers of America, AFL-CIO, or any other labor organiza-tion, by discharging employees or in any other manner discriminatingagainst the employees in regard to their hire or tenure of employment.(b)Threatening employees with loss of employment because oftheir union activities or support.(c)Stating to employees that it knows who the union adherentsare or otherwise suggesting that their union activities are undersurveillance.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to formlabor organizations, to join or assist United TextileWorkers ofAmerica, AFL-CIO, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining or othermutual aid and protection, or to refrain from engaging in suchactivities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its plant at Johnson City, Tennessee, copies of thenotice attached hereto marked "Appendix A." 3 Copies of said notice,to be furnished by the Regional Director for the Tenth Region, shall,after being duly signed by the Respondent's official representatives,be posted by the Respondent immediately upon receipt thereof, in con-spicuous places, including all places where notices to employees arecustomarily posted, and maintained by it for a period of at least 60consecutive days thereafter.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, orcovered by any other material.minutes after she had been discharged in the office, Garland returned to her work stationin the plant,where she had been forbidden to go, and physically attacked VirginiaBailey, a fellow employee,who Garland suspected had informed the employer of her unionactivity.Although Garland's action does not affect the illegality of her discharge, theBoard, Member Fanning dissenting,does not believe that the purposes of the Act will beeffectuated by granting Garland reinstatement and backpay.Carthage Fabrics Corpora-tion,101 NLRB 541,555;Renfro Hosiery Mills, Inc.,122 NLRB 929. Member Fanningaffirms the Trial Examiner in this matter.3In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 134DECISIONSOF NATIONAL LABOR RELATIONS BOARD(b)Notify the Regional Director for the Tenth Region, in writing,within 10 days from the date of this Order, what steps it has taken tocomply herewith.CHAIRMAN MCCULLOCH and MEMBER BROWN took no part in the con-sideration of the above Decision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuantto a Decisionand Order of the National Labor RelationsBoard,and inorder to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE WILL NOT discharge or otherwise discriminate against anyemployee for the purpose of discouraging membership in UnitedTextileWorkers of America, AFL-CIO, or any other labororganization.WE WILL NOT threaten our employees with loss of employmentbecause of their union activities or support.WE WILL NOT state to our employees that their union affiliationis known to the Company or otherwise suggest that the employees'union activities or affiliation is under surveillance.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form, join, or assist any labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection and torefrain from any or all of such activities.All our employees are free to become, remain, or to refrain frombecoming or remaining members in good standing in the above-namedUnion or any other labor organization.STEIN-WAY CLOTHING COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding,brought under Section 10(b) of the National Labor RelationsAct as amended(61 Stat. 136), herein called the Act,was heard at Johnson City,Tennessee, on November 9, 1960, pursuant to due notice with all parties representedby counsel.The complaint issued by the General Counsel for the National Labor STEIN-WAY CLOTHING COMPANY, INC.135Relations Board (herein called the General Counsel and the Board), on October 13,1960, and based upon charges duly filed and served, alleged in substance that Re-spondent had engaged in unfair labor practices in violation of Section 8(a)(1) and(3) of the Act by discriminating against its employee, Agnes Garland, because ofher membership in and activities on behalf of the Union, and by engaging in variousspecified acts of interference, restraint, and coercion against its employees in connec-tion with their union activities.In its duly filed answer Respondent denied the commission of any unfair laborpractices.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent is and at all times material herein has been a Tennessee corporationmaintaining its principal office and place of business at Johnson City, Tennessee,where it is engaged in the manufacture of men's pants under a Government contract.During the calendar year 1959, which is a representative period, Respondent sold andshipped goods valued in excess of $50,000, from its Johnson City plant directly topoints outside the State of Tennessee. I find that Respondent is and at all timesmaterial herein has been engaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATIONUnited Textile Workers of America, AFL-CIO,is and at all times material hereinhas been a labor organizationwithin themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The supervisory status of the foreladiesThe General Counsel contends that the foreladies (and specifically Fleda Merrittand Mildred Lewis) are supervisors within the meaning of the Act.Respondentclaims that "not one shred of evidence was produced which would justify this po-sition" and contends that foreladies are merely "group leaders." I disagree.Whileit is true that they have no authority to hire or fire and that like the rank-and-filethey are hourly paid and punch timeclocks, the preponderance of the evidence showstheir identity with management within the meaning of Section 2(11) of the Act.Thus it appears that the foreladies train girls, check their work, correct girls ifthey do improper work, give out production sheets, take up production and seegenerally that the work gets out on schedule.They have authority to trans-fer employees from job to job or place them where most needed. They do no pro-duction work themselves but, unlike the rank-and-file, they attend production meet-ings.According to the testimony of Joe Wood, Respondent's treasurer and servicemanager, the foreladies take such disciplinary action as is necessary "to see that thework is performed properly and see that the girls are at their work places on timeand that the work is generally coming through satisfactorily. ..Although theydo not have the authority to hire or fire, it is clear from both the testimony ofWood and Ted Odum, supervisor of the cutting department, that their recom-mendations in these respects "would carry a lot of weight."And while they arehourly paid, unlike the rank-and-file their remuneration is not geared to productionquotas.In these circumstances and considering that there are 7 foreladies plus onlyWood and Odom to supervise some 350 to 375 production workers distributed inseveral different rooms or work areas, I have no difficulty in concluding that theforeladies are supervisors within the meaning of the Act. I so find.B. Interference, restraint, and coercionAgnes Garland, the alleged discriminatee herein, testified about a conversationshe had with Forelady Fleda Merritt 3 days before her discharge.Garland askedMerritt how she felt about a union coming in the plant.Merritt replied that sinceshe did not have to work it made no difference to her but added that it would "makeiteasier on the girls."Merritt also said that an attempt had been made to get aunion in before "and they closed it down, and they would close it down before theywould have one in there."On the following day, according to Garland's furthertestimony, Merritt came to her and said, "Agnes, be careful who you talk to in hereabout union because some of them will squeal on you.anybody that talksto you, will be fired.They will fire anybody who talks about it." 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn her testimony Merritt admitted having the first conversation some 2 or 3 daysbefore Garland's discharge.According to her version Garland had asked her whatshe thought about the Union and she gave Garland her "own personal opinionabout a union"-which opinion she explained on the stand was that she "couldn'tsee any advantage in it really."When pressed for details as to what she actuallytold Garland her answer was, "I don't remember what I told her. I don't recall-Ican't recall what I told her. It wasn't important to me, I didn't think anything aboutit.She just asked me and I just gave her my personal opinion;and she made afew remarks.I can't even tell you what she said because I didn't even think any-thing about it."Nevertheless,she further testified with the aid of a leading questionabout going into detail concerning another plant and its union which eventuallyclosed down because of strikes and which she pointed out could happen here.She denied,however, having had the second conversation with Garland and whenshe was specifically asked if she had told Garland to be careful who she talked toabout the Union her reply was,"I told Agnes not to cause us any trouble and that'swhen I referred to the local plant and went into details aboutthe troublethat theyhad when theUnion went in."Merritt further testifiedthat she never told anybodyin management about this conversation.On cross-examination Merritt at first testi-fied that she did not know the name of the plant to which she had referred in herconversation with Garland.Pressed further for the name she replied, "I believe itwas Miller Brothers;I am just not sure it was."In view of Merritt's uncertainty and vagueness as to various details of her admittedconversationwith Garlandand her admission that she could not remember whatshe told Garland,I credit Garland here.Wilma Presnell, an employee of some 15 years' tenure and a formerforelady,called by the General Counsel,testified as to a conversation she had with PhilScharfstein,Respondent's president,on September 15 in the plant kitchen.Accord-ing to Presnell, right after lunch Forelady Mildred Lewis told her that Scharfsteinsaid to bring a pair of pants to the kitchen,that he wantedto talk to her.ThereScharfstein told her that he had found out that she was a leader in the Union. Pres-nell asked who had told him that.He said that a number ofgirls had told both himand General Manager Wood. He further said that Wood "wanted to dismiss [her]for the same reason he did Agnes and Genevieve."But Scharfstein wanted to talkto her because she had been with the Company so long and had never been for aunion before.He further told her that "Agnes and Genevieve had been dis-missed-on account of the Union."He further said that"he never had been undera union, they had always closed down to get rid of them."When he asked her tocooperate with them she replied that "money couldn'thire [her]"to do anythingagainst the others.He told her to think about it and"get a pair of pants and comein there and talk it over with him."She asked him if he wanted to fire her and hetold her that he did not, that it would look bad because she had beenwith the Com-pany so many years.He also told her that he had the names of all the girls whohad signed union cards. In her testimony she denied that anything was said aboutwork except that Scharfstein mentioned that if the girls rejected the Union, therewould be plenty of work for all. Paradoxically she also testified that Scharfsteintold her that he wanted the Union held off until the Company had finished both ofits contracts and that aftertheywere finished they would"close down."Scharfstein had a stroke in 1955 which apparently resulted in considerable cur-tailment of his physical activity.He appeared on the stand with the aid of a caneand explained that when he finds it impossible to make a personal inspection in theplant he gets the foreladies to "bring certain things" to him which he can inspectwhile sitting.He admitted having had a conversation with Presnell on September15, having asked Forelady Lewis to send Presnell to him "with a pair of pants."According to his testimony he told Presnell that he had had complaints about herwork,that she had been careless "passing trousers with holes and damages andthings that need.repairing and you've got to be more careful and see that you pleasedo the right thing and be careful and do yourwork."According to Scharfstein'sdirect testimony that was the entire conversation he had with Presnell.He spe-cifically denied any reference to the Union or that he had accused her of beinga union leader.He also denied that he told her he would close down the plantwhen the Government contracts were finished.He further denied that he ever men-tioned Garland's name to Presnell in this conversation or in any conversation.The tenor of Scharfstein's cross-examination was that the pants brought to himby Presnell had been passed by her even though they contained defects. It seemsincredible to me that an experienced employee would voluntarily carry her own STEIN-WAY CLOTHING COMPANY, INC.137negligent work to her superior for his inspection.For this and other reasons iI am inclined to and do credit Presnell here.Presnell further testified about a conversation she had with Forelady MildredLewis on August 26, a few hours after the discharge of Agnes Garland.Accordingto Presnell,Lewis came up to her and told her,"Wilma, I want to tell you some-thing.Joe [Wood,Respondent's general manager]...is going to have the policesearch all the girls at quitting time for union cards."In her testimony Lewis flatly denied making the statement to Presnell.She alsodenied any knowledge of union activity in the plant until after Garland's discharge.She did admit,however, that sometime between the discharge and the time Re-spondent began preparation for the hearing herein,she talked to Wood regardingsome "rumors"about the Union.As she put it,she "mentioned something aboutitone time but I can't recall. . .some little old something about it but I don'tknow what it was.itwasn'tanything that amounted to anything and notenough to even remember..There wasn't anything that concerned her becausewe didn'tknow anything definitely.I hadn't seen any cards,itwas just a rumor."There are two significant aspects of Lewis' testimony about her"some little oldsomething"that she claimed did not amount to anything:(1) It was importantenough for her to go to Wood about;(2) it is interesting to note that in the con-text of testimony concerning the discharge of Garland she maintained that her re-marksdid not concern a"her" (who can only be interpreted as being Garland)because Respondent did not "know anything definitely"-that they had not "seenany cards,itwas just a rumor." In view of Lewis' obvious attempt to mitigate theeffect of her having talked to Wood about the Union,together with my comparativereaction to the two witnesses as they testified,I credit Presnell here.The foregoing reveals the following acts of interference,restraint,and coercionby Respondent against its employees which I find violate Section 8(a)(1) of theAct:Merritt's statements to Garland that Respondent would close the plant before itwould have a union and that Respondent would discharge anyone who talked aboutthe Union.Scharfstein's remarks to Presnell that Respondent had never been under a unionand "had always closed down to get out of them,"and that he had the names ofall the girls who had signed union cards, thus giving the impression that employees'union activities were under Respondent's surveillance.Lewis' remarks to Presnell that Wood was going to have police search the girls atquitting time for union cards.C. DiscriminationAgnes Garland began working for Respondent October 9, 1952.During thistime she clipped bands,pressed, inspected a little,top pressed pants; but her essentialwork was as a presser.At the time of her discharge on August 26, 1960, she wasmaking $11.20 per day which was production ceilingThere were seven pressersbesides herself, some were leg pressers and others top pressers as was she.Mostof them also made production most of the timeGarland testified that she hadnever been criticized about her work and that she had been complimented morethan once, the last time being a week before her discharge when General ManagerJoe Wood came by and told her that her work "was looking good, to keep it up "About 2 weeks before her discharge Garland became interested in the Union andsigned a union card. Sometime during this 2-week period she attended a unionmeeting at which three others from the plant were present.At the plant she talkedto the girls about the Union and got them to sign cards. In all she passed out about50 to 60 cards several at a time to different girls.She herself got 12 cards signed.On the morning of August 26, when she went to punch in, her card was not inthe rack as usualShe asked the office girl if she knew anything about it.Thelatter tried to find it but could not and told Garland to come back to the office at8 o'clock.Garland went to the office and was sitting there when General ManagerWood appeared at the door and said, "Agnes, come out here." She went out andWood said, "Agnes, I found some bad work of yoursWe'll have to let you go."Garland said, "That suits me. Just give me my separation slip. I want to tell youit'snot my work. I have not had no complaints about my work and you've notshowed me any bad work and I know it's not thatWhy don't you be honest forone time and tell me what it's about "Wood wheeled around and said. "Well,what else is it?"When Garland told the office girl she was going into the plant toi Schnrfstein's denial of recognition up to the time of the hearing of union activity inthe plant is patently incredible as was his claim that he had talked to no one about histestimony. 138DECISIONSOF NATIONAL LABOR RELATIONS BOARDget her pocketbook, the office girl said, "honey, I don't think Joe will let you. I'vegot to go after it."Wood had told the other office girl to make out Garland's time and give her herslip.While she was doing this Garland went out the front door and into the backof the plant.There Garland got in a fight with Virginia Bailey.According toGarland's cross-examination Bailey"was always snitching,and she blamed [Gar-land] for all the pranks and jokes that had been pulled.. . "Garland started thefight with Bailey "because [Garland] thought she had told on [Garland] getting theunion card signed and because she knew about it." 2Ted Odom separated thetwo women and took them to the office from where Garland was taken "to townand let.out, and that was it."Garland further testified thatWood did nottell her when he had found this bad work and did not offer to show her what badwork it was that he claimed to have found.According to Garland's further testi-mony that afternoon she called the plant and asked to talk to Wood.When Woodgot on the telephone she told him that she knew why she had been fired that morn-ing.He asked her why and she said that it was because she was trying to get a unionin the plant.She further said, "You've not got the leader yet because they are stilldown there."He said, "Well, tell me who it is, then." She said, "You don't thinkI'd tell you that, do you?" and he said, "I appreciate your calling."The Respondent's evidence regarding Garland's discharge is as follows: GeneralManager Wood testified that prior to Garland's discharge he had "an overall abund-ance" of complaints from the Government inspector about poor workmanship.Al-though he admitted that he may have on occasion complimented Garland about herwork he claimed to have "talked" to her a week or two before her discharge aboutwork that was "not up to par." On cross-examination he was not able to recall theexact nature of the complaint against Garland at this time.His specific reason fordischarging Garland was "for bad work." This bad work he described as "the pressingaround the tops of the waistbands, the pockets not being smoothed out, the fly notbeing properly pressed, just around the top part of the trousers, which was heroperation."According to his testimony they were not pressed in an acceptable man-ner for the Government.Although no details as to the exact mechanics of the dis-charge were given by him on directexaminationhe testified on cross-examination thatafter quitting time on August 25, he found the bad work by Garland-some six oreight pairs of pants with just the tops pressed.Although he claimed to have toldGarland at the time he discharged her that he found the bad work the night before,he admits that he did not show them to her and in effect admitted that he did nottell her what was bad,his complaint to her being that it was "just in general badpressing."He further admitted on cross-examination that he possibly found someother pressers' work that was bad at the same time.He also admitted that he didnot discuss the discharge with either Odom or Garland's forelady and he could notsay that he had had any complaints from those sources about Garland'swork.As to other discharges Wood testified that if he continually gets bad work andafter warning sees that there is no improvement with the help being furnished byOdom and the foreladies, then he will discharge people "on the spot "Even insuch cases, however, he testified that later and presumably when he has calmeddown, he often gives the people he discharged a chance to come back to workagain.In this vein he testified that he would have considered giving Garland herjob back but that he had decided against this course because of the fight whichoccurred after she was discharged.Garland's separation notice on the TennesseeDepartment of Employment Security form had indicated the reason for her dis-charge as "bad work, misconduct on job."Wood testified that misconduct on thejob was not one of the causes of her discharge.He explained the addition of thatreason thereon because he "felt like that was to preclude taking her back at all . .and it also precluded her right to go and get compensation."According to Foreman Ted Odom's testimony, Wood was the impetuous type whofires or discharges people on the spur of the moment.Odom named two peoplewho were thus fired by Wood and both rehired.He testified that not only do theygenerally give girls "a second chance," they give them several warnings.Odomfurther testified that he did not have to warn Garland individually about her workand more than any of the other pressers.Forelady Mildred Lewis testified that shehad had bad work by Garland brought to her attention but added "they all had badwork. .Wood denied knowledge of any union activity whatsoever in the plant prior toGarland's discharge.He claimed to have first learned of it when Garland called him2 Bailey testified that she had no knowledge of Garland's union activity.Whether sheknew or not of course is immaterial. STEIN-WAY CLOTHING COMPANY, INC.139that afternoon on the telephone.'Respondent's president,Scharfstein,also deniedon cross-examination knowledge of any union activity in the plant"at any time" upto the time of the hearing.As is apparent, there is no substantial conflict between the General Counsel's andRespondent's evidence as to the discharge with the possible exception of whether ornot she had been "talked to" regarding below-par work. In view of Wood's vague-ness regarding the time and nature of his complaint to her, I find that if he did infact talk to her about her work it was no more than routine and passing observationwith no adverse significance regarding the overall caliber of her work.I do not believe Respondent's explanation of the discharge.,Wood may be im-petuous as Respondent claims, but the circumstances here in my opinion are notsuch as would have triggered one of his on-the-spot discharges.His alleged reasonfor the discharge conflicts with Respondent's self-describedmethod of giving re-peated warnings and several chances to marginal employees.And Garland was nomarginal employee but an efficient operator of long tenure.Considering these factsand the additional facts that Garland's coworker testified without denial that she waswas not called upon to repress any faulty work and that Respondent offered no evi-dence as to having Garland's alleged faulty work redone, I conclude and find thatGarland was discharged not for faulty work but because Respondent knew of herunionactivityIn this connection there remains to be disposed of Respondent's contention thatithad no knowledge of Garland'sunion activities prior to her discharge.I believethat the overall circumstances reflected in the record as a whole show this contentionto be without merit and require a finding that Respondent had knowledge of Gar-land's union activity or believed or suspected her to be so engaged.In reaching thisconclusion,I relyin part on the following:(1)Thenature of that activity itself(in a relatively small plant) with its apex the solicition of 12 union authorizationcards;(2) the two conversations with Forelady Merritt about the Union culminatingin the warning Merritt gave her 2 days before her discharge about discussing theUnion;(3) Forelady Lewis'comment to Presnell a few hours after the dischargeabout the police search for union cards;(4) Scharfstein's statement to Presnell thatGarland had been dismissed because of union activity;(5) Lewis'testimony puttingunion cards and Garland in the same context together with the implication that Re-spondent had information about Garland'sunion activity but that it had not yetbeen "definitely" verified.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with its operations described in section I, above,have a close,intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow thereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it be ordered to cease and desist therefrom and take certainaffirmative action in order to effectuate the policies of the Act.Having found that the Respondent on August 26, 1960, discriminatorily dischargedemployee Agnes Garland and has since failed to reinstate her, I shall recommendthat the Respondent be ordered to offer-her immediate and full reinstatement to herformer or substantially equivalent position without prejudice to her seniority andother rights and privileges, and make her whole for any loss she may have sufferedbecause of the discrimination against her by payment of a sum of money equal tothe amount she normally would have earned as wages from the date of the dis-crimination to the date of the offer of reinstatement,less net earnings during saidperiod, with backpay computed on a quarterly basis in the manner established bythe Board in F.W. Woolworth,90 NLRB 289. The Respondent shall, upon re-quest,make available to the Board or its agents payroll and other records to facili-tate the checking of the amount of backpay.In recommending the customary remedy of reinstatement and backpay here I amcognizantthatthere is some evidence of reluctance on Respondent's part to reinstateGarland because of the fight in which she engaged immediately after her discharge.While I do not believe that it would effectuate the policies of the Act to deny herreinstatement here, I do not want to be understood as condoning her conduct or asbeing unmindful of it.Certainly no one need retain an employee who engages inphysical aggression against his fellow employees and Respondent should feel free to 140DECISIONSOF NATIONAL LABOR RELATIONS BOARDdischarge or otherwise discipline Garland should there be any repetition of the typeof conduct she engaged in against Bailey.In view of the nature of the unfair labor practices committed,the commission ofsimilar and other unfair labor practices reasonably may be anticipated.I shalltherefore recommend that the Respondent be ordered to cease and desist from in anymanner infringing upon rights guaranteed to its employees by Section7 of the Act.Uponthe basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS of LAw1.TheRespondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Unionis a labor organization as defined in Section2(5) of the Act.3.By discriminatorily dischargingAgnes Garlandthe Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a)(3) and(1) of the Act.4.By interfering with,restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section7 of the Act, theRespondent has engaged in andis engaging in unfair labor practiceswithinthe meaning of Section 8(a)(1) of theAct.5.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Anchor Manufacturing Company, a division of Basic ProductsCorporationandInternationalBrotherhood of ElectricalWorkers, AFL-CIO.Cases Nos. 12-CA-1563 and 12-CA-1647.April 19, 1961DECISION AND ORDERUpon charges duly filed by International Brotherhood of ElectricalWorkers, AFL-CIO, herein called the Union, the General Counsel ofthe National Labor Relations Board, by the Regional Director for theTwelfth Region, on October 7, 1960, issued a complaint alleging thatAnchor Manufacturing Company, a division of Basic Products Corpo-ration, herein called the Respondent,' had engaged in and was en-gaging in unfair labor practices within the meaning of Section 8 (a) (1)and (5) and Section 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charges, complaint, and notice of hear-ing were duly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleges, insubstance, that the Union was and is the exclusiverepresentative ofall production and maintenance employees of the Respondent in anappropriate unit, and that the Respondent unlawfully refused to bar-gain collectively with the Union.The Respondent's answer admits certain jurisdictional and factualallegations of the complaint, but denies the commission of unfair laborpractices.1The name of the Respondent has been amended in accordance with the stipulation offacts entered into by all the parties.The parties agreed in this stipulation to the dismissal of the allegations of the com-plaint in Case No. 12-CA-1563.131 NLRB No. 22.